Citation Nr: 1603816	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-03 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 5, 2002 for the award of service connection for weak bladder. 

2.  Entitlement to service connection for systemic lupus erythematosus (SLE).

3.  Entitlement to a total rating based on individual unemployability (TDIU). 

4.  Entitlement to a rating in excess of 30 percent for supracervical hysterectomy, previously evaluated as uterine fibroids status post myomectomy, from December 1, 2011. 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1987 to October 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that in part, denied service connection for systemic lupus erythematosus (SLE).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in February 2010.  A transcript of the hearing is associated with the claims file. 

In April 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.   

This appeal also comes before the Board from a March 2012 rating decision of the Appeals Management Center (AMC) that granted service connection for weak bladder, effective September 5, 2002, and assigned a noncompensable rating prior to January 5, 2012 and a 60 percent rating thereafter.  In February 2013, the Veteran expressed timely disagreement (NOD) with the effective date for service connection for weak bladder and with the assigned ratings.  

In June 2012, the Board, in part, denied service connection for SLE.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In October 2013, the Veteran responded that she wished to have the prior decision vacated, appear at another Board hearing, and obtain a new decision.  In June 2014, the Board vacated its June 2012 decision.  

The Veteran testified at another hearing before the undersigned VLJ by videoconference from the RO in October 2014.  A transcript of the hearing is associated with the claims file.

In January 2015, the Board, in part, denied service connection for SLE and remanded the claim for a higher initial rating and effective date earlier than September 5, 2002 for service connection for weak bladder for further development.  The Board also remanded claims for increased ratings for a gynecological disability, anemia, and bilateral carpal tunnel syndrome.  The Veteran appealed the denial of service connection for SLE to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated that portion of the Board's January 2015 decision relevant to service connection for SLE and remanded the claim for compliance with the instructions in a joint motion for remand.  

The appeal also comes before the Board from a January 2015 rating decision of the RO that, in part, denied a TDIU.  

In correspondence later in April 2015, the Veteran withdrew all pending appeals before the Board except for an effective date earlier than September 5, 2002 for service connection for a weak bladder.  

The Veteran was previously represented by Disabled American Veterans.  In September 2015, the Veteran appointed the attorney captioned above as representative without limitation.  Therefore, the Board acknowledges the change in representation.  

In November 2015, the Veteran's current representative expressed disagreement with the issues of higher initial ratings for weak bladder, bilateral carpal tunnel syndrome, and anemia.  However, the Veteran withdrew appeal of these previously remanded issues, and they are no longer on appeal.  The correspondence is not timely to establish a new NOD.  38 C.F.R. § 20.204 (c)(2015).  

However, as noted above, in January 2015, the RO denied entitlement to a TDIU.   The representative referred to the Veteran's June 2014 formal claim for a TDIU but addressed the issue in the context of increased rating claims for the lumbar spine and carpal tunnel syndrome that are not on appeal.  Although the representative did not explicitly address the merits of the January 2015 RO decision, the representative's correspondence in December 2015 is a timely NOD to the January 2015 denial of a TDIU.  The RO has not yet issued a statement of the case (SOC).      

In an April 2015 rating decision, the RO, in part, granted service connection for supracervical hysterectomy, previously evaluated as uterine fibroids status post myomectomy and assigned a 100 percent rating effective August 16, 2011 and a 30 percent rating effective December 1, 2011.  In correspondence in December 2015, the Veteran's representative filed a timely notice of disagreement with the assigned ratings, to include separate ratings for residual scars.  The RO has not yet issued an SOC. 

As noted above, in November 2015, the Veteran's representative again raised the issues of increased ratings for weak bladder, bilateral carpal tunnel syndrome, and anemia.  These issues have not been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems

The issues of service connection for SLE, for higher initial and staged ratings for supracervical hysterectomy, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO received the Veteran's informal claim for service connection for weak bladder on September 5, 2002. 

2.  The record contains no statement or communication from the Veteran or a representative, prior to September 5, 2002 that constitutes a pending claim for service connection for weak bladder.




CONCLUSION OF LAW

The claim for an effective date earlier than September 5, 2002 for the award of service connection for weak bladder is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. See Shinseki v. Sanders, 129 S. Ct. 1696   (2009). 

The notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As service connection for weak bladder has been granted (the context in which the claim initially arose), and an initial rating and effective date assigned, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning these "downstream" effective date elements of the claims. Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional notice is required for a downstream issue, including regarding the effective date, and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Since the RO issued an SOC in April 2015 addressing the downstream effective-date claims, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board.  All identified and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Board finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   Moreover, resolution of this appeal ultimately turns on when the Veteran filed her claim, so an examination and opinion are not needed to fairly decide this appeal.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C). 

In July 2004, February 2010, and October 2014, the Veteran was provided an opportunity to set forth her contentions during hearings before a Decision Review Officer (DRO) and before the undersigned Veteran Law Judge (VLJ). A DRO or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, in July 2004 before a Decision Review Officer, and during the February 2010 and April 2014 Board hearings, the issue of the effective date for service connection for a weak bladder was not discussed explicitly.   However, testimony was elicited from the Veteran and arguments made by her representative related to the Veteran's gynecological and urinary disabilities which included the onset, nature, and severity of urinary system dysfunction.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the RO or Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the original claims that included residuals of gynecological surgery and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  Moreover, the issue of an effective date for service connection for weak bladder arose after the hearings upon award of service connection.   As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA. 

The Veteran served as a U.S. Army administrative specialist with service in an air assault unit but no service in Southwest Asia.  She contended in many written statements and during one RO and two Board hearings that she experienced urinary frequency and incontinence since giving birth in 1988 and after gynecological surgery (myomectomy) in service.  In a January 2013 statement, the Veteran contended that vaginitis is the same as dysuria frequency and urgency and was noted on many occasions in the service treatment records.  

Generally, and except as otherwise provided, the effective date of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. The "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004   (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.   Recent rulemaking changes regarding the submission of claims received on or after March 24, 2015 are not applicable in this case because the Veteran's claim was received prior to this date.  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In a January 2013 statement, the Veteran contended that vaginitis is the same as dysuria frequency and urgency and that they were noted on many occasions in service.  A review of the service treatment records shows that clinicians did note symptoms of urinary frequency and urgency on many occasions before and after pelvic surgery and most often in conjunction with pelvic pain and gynecological symptoms.  In an April 1993 discharge physical examination questionnaire, the Veteran reported a history of chronic bladder infections on a list of 36 symptoms but did not list or answer a question regarding urinary urgency or frequency.  

The claims file shows that the RO received the Veteran claims for service connection for 18 disabilities in November 1993.  Weak bladder or other urinary system disorders were not included in the claims, in a subsequent October 1994 notice of disagreement, or discussed during an April 1995 RO hearing.  The claims file is entirely silent for any statement by the Veteran or a representative that could be interpreted as a formal or informal claim for service connection for weak bladder or other urinary dysfunction prior to 2002. 

In a statement dated June 13, 2002 and stamped as received by the RO on September 5, 2002, the Veteran noted, "I would like to amend my claim to include service connection for a weak bladder as a residual of my fibroid surgery."  As noted above, the Veteran testified regarding the onset of urinary incontinence during the July 2004 RO hearing.  

The Board finds that an effective date earlier than September 5, 2002 for service connection for weak bladder is not warranted because that is the earliest date in the record of receipt for any form of claim for service connection.  The Board acknowledges that clinicians during active service noted her reports of urinary frequency, urgency, and incontinence on some occasions and provided treatment.  However, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  Neither the Veteran nor her current or former representatives cite or contend that an earlier claim was submitted and received by VA.  

Where the law and not the facts are determinative of a denial in a claim for VA benefits, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

An effective date earlier than September 5, 2002 for the award of service connection for a weak bladder is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In January 2015, the Board denied service connection for SLE.  The Board summarized the extensive history of in-service and post-service symptoms and injuries, VA outpatient clinical encounters, Social Security Administration records, and VA examinations in December 1993, September 2004, and November 2010.  The Board noted the onset of symptoms and history of medical investigation and diagnoses rendered for her symptoms.  The Board found that that the Veteran was not diagnosed as having or treated for SLE at any time during active service, and following her service separation in October 1993, the Veteran first was treated for SLE in January 2002, or nearly 9 years later.  The Board also determined the competency and credibility of lay statements from the Veteran and her testimony at several hearings.  The Board found it significant that several of the Veteran's post-service VA clinicians who treated her for her claimed SLE since 2001 questioned the diagnosis of SLE.  

The Board also (but not exclusively) cited the opinion of a VA physician in November 2010 who, after a review of the entire record to date, specifically found that the Veteran's service treatment records were negative for systemic lupus, pericarditis, chronic fatigue, malar rash, or alopecia, and her in-service anemia was attributed to her heavy menstrual cycles.  After reviewing the claims file and physically examining the Veteran in November 2010, the VA examiner opined that it was less likely than not that the Veteran's SLE had it onset during service or that it was related etiologically to service or a service-connected disability basing the opinion on the previous service and post-service treatment and diagnostic records and considering the Veteran's lay reports and contentions.  The Board noted that Veteran had not identified or submitted any competent evidence, to include a medical nexus, which demonstrated that SLE, which manifested first several years after her service separation, was related to active service.

On appeal to the Court, the parties to a joint motion for remand found that VA had not provided the Veteran with an adequate examination.  The parties made no mention of the medical history and lengthy analysis but quoted two paragraphs from the November 2010 examiner's report and found that the examiner did not provide a rationale for the conclusions.  The parties provided no further explanation other than to consider the Board's fact finding of an adequate examination as not meeting the "clearly erroneous" standard, cited in the joint motion.

As such, the Board has no discretion and must remand this matter for compliance with the Court's August 2015 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  Therefore, an additional examination and opinion is necessary to decide the claim for service connection for SLE. 

In January 2015, the RO denied entitlement to a TDIU.  Although the representative did not explicitly address the merits of the January 2015 RO decision, the representative's correspondence in December 2015 is a timely NOD to the January 2015 denial of a TDIU.  

In an April 2015 rating decision, the RO, in part, granted service connection for supracervical hysterectomy, previously evaluated as uterine fibroids status post myomectomy and assigned a 100 percent rating effective August 16, 2011 and a 30 percent rating effective December 1, 2011.  In correspondence in December 2015, the Veteran's representative filed a timely notice of disagreement with the assigned rating, to include separate ratings for residual scars.  

Because the Veteran expressed timely disagreement with the January 2015 decision for a TDIU and the April 2015 decision assigning ratings for service connection for supracervical hysterectomy, the AOJ must issue an SOC with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish to the Veteran and her representative an appropriate statement of the case with respect to the denial of a TDIU and for a rating in excess of 30 percent from December 1, 2011 for supracervical hysterectomy, previously evaluated as uterine fibroids status post myomectomy along with a VA Form 9, and afford her full opportunity to perfect an appeal as to those issues.  

2.  Provide the Veteran an opportunity to submit or identify any additional, outstanding private treatment records referable to her SLE disability.  After obtaining any necessary authorization forms from the Veteran, obtain all identified records.  Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Request all records of VA medical care since April 2015 and associate any records received with the claims file. 

4.  After completing the above development, schedule the Veteran for a VA examination to determine the onset and etiology of her SLE.  The electronic claims file, to include the history of symptoms and treatment during and after service, the Veteran's lay statements, the report of the November 2010 VA examination, and a complete copy of this REMAND, must be made available to the examiner, and the examination report must include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Request that the examiner determine whether it is at least as likely as not (50 percent or greater possibility) that the Veteran experienced the onset of SLE during service with a continuity of symptoms since service or whether the disease was caused or aggravated by any aspect of service. 

A complete, detailed rationale for all opinions is required.  

5.  Then, readjudicate the claim for service connection for SLE.  If the decision remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


